Action for false imprisonment brought by an employee against her employer, as a consequence of a claimed false charge of theft of four dollars. Judgment reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate that the part of the verdict representing punitive damages be struck out, thus reducing the verdict to $5,000; in which event the judgment as so reduced is unanimously affirmed, without costs. There is no evidence in the record to justify an assessment for punitive damages (Walker v. Lord & Taylor, 236 App. Div. 111, 114), it not appearing that the defendant corporation authorized or ratified any wanton, oppressive or malicious intent or action on the part of its employees in its dealings with the plaintiff (Craven v. Bloomingdale, 171 N. Y. 439). Lazansky, P. J., Young, Carswell, Davis and Taylor, JJ., concur.